Exhibit 10.1

 

Phase Forward Incorporated

Amended and Restated Summary of Cash and Equity Compensation Practices for
Non-Employee Directors

(Effective January 2, 2010)

 

Cash Compensation:

 

Annual retainer for Board membership(1)

 

$

30,000

 

Annual retainer for lead independent director

 

12,000

 

 

 

 

 

Audit and Finance Committee(2)

 

 

 

Annual retainer for committee membership

 

12,000

 

Additional retainer for committee chair

 

8,000

 

 

 

 

 

Management Development and Compensation Committee(3)

 

7,000

 

Annual retainer for committee membership

 

8,000

 

Additional retainer for committee chair

 

 

 

 

 

 

 

Governance, Nominating and Compliance Committee(3)

 

 

 

Annual retainer for committee membership

 

7,000

 

Additional retainer for committee chair

 

4,000

 

 

--------------------------------------------------------------------------------

(1) Annual retainer for Board service covers four regular Board meetings and one
special budget meeting.

 

(2) Annual retainers for Audit and Finance Committee service cover six regular
meetings of the committee.

 

(3) Annual retainers for Management Development and Compensation Committee
service and Governance, Nominating and Compliance Committee service cover four
regular meetings of each committee.

 

For additional meetings not included in the annual retainers listed above, the
following fees apply:

 

Board Meeting Fees (per meeting)

 

$1,000/in person; $500/telephone

 

Committee Meeting Fees (per meeting)

 

$1,000/in person; $500/telephone

 

 

Equity Compensation

 

Upon the initial election to the Board of Directors, each non-employee member
would receive a one-time grant of $150,000 worth of restricted stock units under
our 2004 Stock Option and Incentive Plan 9”the “2004 Plan”).

 

All non-employee members of our Board are eligible to receive an annual grant of
$75,000 worth of restricted stock units under the 2004 Plan.

 

All restricted stock unit awards granted to non-employee Board members vest as
follows: 50% on second anniversary of the grant and an additional 25% on each of
the third and fourth anniversary of the date of grant. In the event of a change
in control, all restricted stock unit awards granted to our non-employee Board
members would vest in full upon such change in control.

 

In addition to the cash and equity compensation described above, all members of
our Board will be reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors.

 

1

--------------------------------------------------------------------------------